                 Case 1:21-cr-00360-JPB-AJB Document 9 Filed 09/21/21 Page 1 of 2

MAGISTRATE’S CRIMINAL MINUTES
ARRAIGNMENT
PLEA AND SENTENCE




     0 I            AL
             .                                       Time in Court:                 Hrs.       25         Mins.

 Filed in Open Court    Date:       9/21/2021        Time:       2:08 pm            Tape:           FTR


Magistrate (presiding): Alan J. Baverman                  Deputy Clerk:       Lisa Enix

 Case Number:                                        Defendant’s Name:           Bolaji Kazeem Owolabi
                   1:21-cr-360
 AUSA:                                               Defendant’s Attorney:       Keenen Twymon
                   Kelly Connor
 USPO/PTR:                  .                        Type of Counsel: FDP
                Ashley Brimmer
      INTERPRETER:

 X    INITIAL APPEARANCE HEARING:        ( ) In This District                  Dft in custody?        ( ) Yes ( ) No
      Due Process Protection Act Warning Given to Government’s
      Counsel. Order on page 2.
                                          ( ) WIAVER OF COUNSEL FILED.
      Defendant advised of right to counsel.
 X    ORDER appointing Federal Defender Program as counsel. (X ) INITIAL APPEARANCE ONLY
      ORDER appointing                                                                as counsel.
 X    ORDER giving defendant                    10/5/2021 at 11:00 am          days to employ counsel. The defendant
                                                                               shall have until 10/5/21 to demonstrate
                                                                               that the financial affidavit is not correct
                                                                               or have counsel enter an appearance.
 X    Dft to pay attorney fees as follows:        $1,000 into the Registry of the Court by the close of business on
                                                  9/24/2021
 X    INFORMATION/INDICTMENT FILED                                             () WAIVER OF INDICTMENT FILED
 X    Copy information/indictment give to dft (X      ) Yes ( ) No             Read to dft?     ( ) Yes    (X     ) no
      CONSENT TO TRIAL BEFORE MAGISTRATE (Misd/Petty) offense filed.
 X    ARRAIGNMENT HELD           ( ) Superseding Indictment                    ( ) Dft’s WAIVER of appearance filed.
      Arraignment continued to                                                 Request of ( ) Govt ( ) Dft
      Dft failed to appear arraignment          Bench Warrant Issued:
 X    Dft enters PLEA OF NOT GUILTY.       ( ) Dft stood mute; plea of Not Guilty entered. ( ) Waiver of appearance
      PLEA OF GUILTY/NOb as to counts
 X    ASSIGNED to District Judge                Judge Boulee                   (X    ) trial        ( ) arraignment/sentence
 X    ASSIGNED to Magistrate Judge              Judge Baverman                 for pretrial proceedings.
              Case 1:21-cr-00360-JPB-AJB Document 9 Filed 09/21/21 Page 2 of 2

X    Estimated trial time:                                                   Short



ARRAIGNMENT          —   Pg. 2                                          CASE NO. 1:21-cr-360-JPB-AJB
     CONSENT TO PRE-SENTENTCE INVESTIGATION filed. Referred to USPO for PSI and continued
     until                       at                                 for sentencing.
X    Government’s MOTION FOR DETENTION filed. Hearing set           for 9/23/2021 at 2pm
     Temporary commitment issued. Dft remanded to custody of U.S. Marshal Services


BOND/PRETRIAL DETENTION HEARINGS
    PRETRIAL DETENTION HEARING HELD.
     BOND HEARING HELD.
     GOVERNMENT’S MOTION FOR DETENTION          ( ) GRANTED        ( )    DENIED      (   ) WITHDRAWN
     WRITrEN ORDER TO FOLLOW.
     HEARING HELD on motion for reduction / modification of bond.
     MOTION FOR REDUCTION OF BOND / MODIFICATION OF BOND            ( ) GRANTED (              ) DENIED
     WRIUEN ORDER TO FOLLOW.
     BOND SET AT $
     NON-SURETY
     SURETY      (   ) Cash               ( ) Property              (     ) Corporate Surety
     SPECIAL CONDITIONS:
     Defendant to turn in passport to pretrial services by Monday 7/26/2021 at noon.
     BOND FILED; DEFENDANT RELEASE.
     BOND NOT EXCUTED. DEFENDANT TO REMAIL IN MARSHAL’S CUSTODY.
     WITNESSES:
     EXH BITS:
     Order
            Pursuant to the Due Process Protections Act, see Fed. R. Crim. P. 5(f), the government is directed
     to adhere to the disclosure obligations set forth in Brady v. Matyland, 373 U.S. 83 (1963), and its progeny,
     and to provide all materials and information that are arguably favorabletothe defendant in compliance
     with its obligations under Brady; Giglio v. United States, 405 U.S. 150 (1972); and their progeny.
     Exculpatory material as defined in Brady and Kyles v. Whitley, 514 U.S. 419, 434 (1995), shall be
     provided sufficiently in advance of trial to allow a defendant to use it effectively, and exculpatory
     information is not limited to information that would constitute admissible evidence.

             The failure of the government to comply with its Brady obligations in a timely manner may
     result in serious consequences, including, but not limited to, the suppression or exclusion of evidence,
     the dismissal of some or all counts, adverse jury instructions, contempt proceedings, or other remedies
     that are just under the circumstances.
